Exhibit 10.16

CONSULTANCY AGREEMENT

PARTIES

(1)Merchandise Creations Inc, a US corporation, whose office is located at 8201
Towne Main Drive # 1421 , Plano Texas 75024 (the "Company")

(2) SIGMA LIMITED SA, a Swiss company, whose office is at Rue Fritz Courvoisier
40, 2300 La Chaux-de-Fonds, Switzerland (the "Consultant")

WHEREAS

    The Consultant has agreed to provide certain consultancy services to the
    Company in connection with the business of the Company , which is a world
    wide group of data intelligence companies that market Homeland Security
    products to law enforcement agencies , Telco's ISP's and Enterprises all
    over the world (the "Business").

 A. The parties have agreed that this agreement shall govern the terms of the
    services to be provided by the Consultant.

OPERATIVE PROVISIONS

1. DURATION OF APPOINTMENT

The Consultant shall provide consultancy services for the Company on the terms
of this agreement for a term from the effective date of 15 December 2006 unless
or until terminated by either party on giving not less than three months'
written notice to the other party expiring on a month end in any of the
circumstances set out in clause 5.1 hereafter or, on or after 15 December 2008,
under the provisions of Clause 5.2 hereafter.

2. DUTIES

2.1 The services of the Consultant shall comprise the provision to the Company
of management and consultancy services to assist in the Business and, in
particular, establishing corporate strategy , identifying new business
opportunities and assisting in their formation and initial development and the
raising of capital as and when required.

2.2 The Consultant shall, for the duration of this Agreement, make available to
the Company the services of one of its officers to act as the Chairman and
interim CEO.

2.3 The Consultant shall be accountable to the Company's Board of Directors for
the performance of its role hereunder:

--------------------------------------------------------------------------------

(a)   use its reasonable endeavors to provide such executive services as are
required by the Company;

(b)   carry out its duties in good faith and in a proper and efficient manner;
and

(c)   conduct itself with propriety and not bring the Company into disrepute;

3. FEES

3.1 The Consultant shall be entitled to receive from the Company, with effect
from 15 December 2006, a consultancy fee, payable monthly in arrears, of £10,000
(ten thousand pounds sterling) per month ("Fees").

3.2 The Company shall continue to pay to the Consultant the Fees up to the
effective date of termination under Clause 5.1 or Clause 5.2 hereafter, but the
Company shall cease to pay the Fees thereafter.

3.3 The Company shall reimburse the Consultant for all reasonable and necessary
expenses of the Consultant incurred in connection with the services being
rendered to the Company hereunder, subject to presentation of appropriate
vouchers, bills or similar documentation.

4. CONFIDENTIALITY

The Consultant shall not, either during the continuance of this agreement or for
not less than one year thereafter make personal use of or divulge to any other
company, firm or person any confidential information received by virtue of this
Agreement or any market or other information relating to the business of the
Company.

5. TERMINATION

5.1 This Agreement may be terminated in accordance with clause 1 hereof by
either party giving three months' written notice to the other party in the
following circumstances;

    if either party commits or causes to be committed any material breach of its
    obligations under the Agreement provided that in the case of a breach
    capable of remedy the non-defaulting party shall have first given written
    notice to the defaulting party specifying the breach complained of any
    requiring the same to be remedied within a reasonable period of time from
    notification thereof and the defaulting party shall have failed to comply
    therewith;

 a. if either party commits an act of insolvency, including:

    making a general assignment for the benefit of, or entering into a
    reorganisation, arrangement, or composition with creditors, or
    
    admitting in writing that it is unable to pay its debts as they become due,
    or

--------------------------------------------------------------------------------

seeking, consenting to or acquiescing in the appointment of any trustee,
administrator, receiver or liquidator or analogous officer of it or any material
part of its property, or

the presentation or filing of a petition in respect of it (other than by the
other party to this Agreement in respect of any obligation under this Agreement)
in any court or before any agency alleging or for the bankruptcy, winding-up or
insolvency of such party (or any analogous proceeding) or seeking any
reorganisation, arrangement, composition, readjustment, administration,
liquidation, dissolution or similar relief under any present or future stature,
law or regulation, such petition (except in the case of a petition for
winding-up or any analogous proceeding in respect of which no such 30 day period
shall apply) not having been stayed or dismissed within 30 days of its filing;

the appointment of a receiver, administrator, liquidator or trustee or analogous
officer of such party over all or any material part of such party's property; or

if there is any change in the majority of the directors , after their
appointment at Merchandise Creations Inc , or shareholders of either party

5.2 This Agreement may be terminated on three month's written notice expiring
on or after 15 December 2008 by either party.

6 ASSIGNMENT

This Agreement may not be assigned by either party without the prior written
consent of the other party

7 AMENDMENT

This Agreement may not be amended except by the written consent of both parties.

8 NOTICES

All notices required to be delivered under this Agreement by one party to the
other shall be sent by telefax, at such telefax numbers as are set forth at the
beginning of this Agreement, or such address and telex or telefax numbers as the
parties shall thereafter provide to each other in writing.

9 GOVERNING LAW

--------------------------------------------------------------------------------

This Agreement shall be governed by and construed in accordance with the laws of
the United States of America.

 

 

--------------------------------------------------------------------------------



DATED THIS 12 DAY OF DECEMBER 2006

ATTESTATIONS

 

 

 

Signed by Mr Robert B Turner, Director
on behalf of Merchandise Creations Inc.

in the presence of:

/s/ Robert B. Turner
/s/ Harold W. Se______
/s/ H__________

Signed by Mr. Charles Buhlmann, Director
On behalf of SIGMA LIMITED, S.A.

in the presence of: /s/ Yves Dubois
/s/______________

--------------------------------------------------------------------------------

